PER CURIAM.
Based upon the State’s concession that the trial court erred in failing to credit the defendant with an appropriate amount of time served when it re-sentenced him after revocation of his probation, this cause must be remanded to the trial court for the purpose of allowing the trial court to re-calculate the amount of time served for which the defendant must receive credit.
Because the errors that the appellant claims the trial court committed, in imposing the sentences that resulted from the plea bargain entered into by the appellant herein, do not render the original sentences void, the raising of these points now, several years after the imposition of the sentences in question, is, at best, untimely. See Gallagher v. State, 421 So.2d 581 (Fla. 5th DCA 1982).
Affirmed.